Citation Nr: 1619259	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  14-20 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance under Chapter 1607, Title 10, United States Code, for benefits under the Reserve Educational Assistance Program (REAP) for Instrument/Commercial flight training, for purposes of coursework beginning in May 2013 at Delta Qualiflight Aviation.  


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran was an Air Force Reservist called to active duty for the period from January 2009 to June 2009.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2014 decision letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The record before the Board consists of the physical claims files and electronic records within Virtual VA.   


FINDINGS OF FACT

1. The Veteran's Federal Aviation Administration first class medical certificate was issued based on an examination conducted on March 12, 2012.  

2. The Veteran sought payment of Chapter 1607 REAP education benefits for a program of education that included flight training beginning in May 2013.  


CONCLUSION OF LAW

The criteria for payment of Chapter 1607, REAP education benefits for a program of education beginning in May 2013 at Delta Qualiflight Aviation that included flight training have not been met.  10 U.S.C.A. §§ 16161 -16165 (West 2014); 38 U.S.C.A. § 3034(d)  (West 2014); 38 C.F.R. §§ 21.4235, 21.7540, 21.7550 (2015); 14 C.F.R. §  61.23, as amended 61-129A (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Because there is no dispute as to the pertinent facts in this case, namely the date of examination for the Veteran's medical certificate and the dates of a program of courses for which REAP payments were sought, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Although VA has statutory and regulatory notice and duty to assist provisions, those provisions are not applicable to the appellant's claim of entitlement to REAP education benefits because resolution of the claim is as a matter of law. See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Livesay v. Principi, 15 Vet. App. 165, 178-79   (2001).

II. REAP Payments for a Commercial Pilot Certification Program 

The Reserve Educational Assistance Program (REAP or Chapter 33) benefits program, under Chapter 1607 of Title 10 of the United States Code, provides educational assistance for members of a reserve component on or after September 11, 2001, who served on active duty in support of a contingency operation for 90 consecutive days or more or performed full time National Guard duty under section 502(f) of title 32 for 90 consecutive days or more when authorized by the President or Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  10 U.S.C.A. § 16163.  The Veteran qualifies for this program as an Air Force Reservist with called to active duty for 90 consecutive days subsequent to September 11, 2001.  

The Veteran sought REAP payments for course taken as part of Instrument/Commercial flight training from May to July of 2013 at Delta Qualiflight Aviation.  Programs of education that including flight training are governed by 38 C.F.R. § 21.4235.  Under this section, a Veteran who is otherwise eligible to receive education assistance under applicable programs may receive education assistance for flight training in an approved course provided that the Veteran meets the following requirements (except when enrolled in a ground instructor certification course or when pursuing flight training as part of a program of education leading to a standard college degree, neither of which are applicable here):

(1) The Veteran possesses a valid private pilot certificate or higher pilot certificate such as a commercial pilot certificate;

(2) If enrolled in a course other than an Airline Transport Pilot (ATP) course, hold a second-class medical certificate on the first day of training and, if that course began before October 1, 1998, hold that certificate continuously during training; and

(3) If enrolled in an ATP certification course, hold a first-class medical certificate on the first day of training and, if that course began before October 1, 1998, hold that certificate continuously during training.  

38 C.F.R. §  21.4235(a).

For purposes of this regulation, for a commercial pilot certificate, for the 2013 coursework period in question, a second-class medical certificate expired at the end of the last day of the twelfth month following the date of examination shown on the certificate.  14 C.F.R. §  61.23, as amended 61-129A (2012).  

The Veteran's medical certificate had an examination date of March 12, 2012.  The training for which the Veteran sought education assistance the subject of the present appeal were courses in an "Instrument/Commercial" program for the months of May through July of 2013.  He received payment for May 2013 of $138.84, and for June 2013 of $468.31.  These payments totaled $607.15, and are the subject of a VA finding overpayment, based on their having been paid in error.  The Veteran's entitlement to these payments under REAP is part of the subject of this appeal.  The Veteran was also denied payment for courses for July 2013 under the same "Instrument/Commercial" program.  These courses were listed in submitted VA Forms 22-6553c.  

The Veteran cites to a portion of Federal Aviation Regulations which addresses the duration of validity of a first-class medical certificate for purposes of "conducting an operation requiring a recreational pilot certificate, a private pilot certificate, a flight instructor certificate (when acting as a pilot in command or a required pilot flight crewmember in operations other than glider or balloon), a student pilot certificate, or a sport pilot certificate (when not using a U.S. driver's license as a medical qualification," and which informs, "then your medical certificate expires, for that operation, at the end of the last day of the 60th month after the month of the date of examination shown on the medical certificate."  14 C.F.R. §  61.23(d).  

The Veteran's effort to rely on this portion of the Federal Aviation Regulations is misplaced, since the question at issue is not whether the Veteran's medical certificate was valid for purposes of conducting a flying "operation," such as flying an airplane or as a flight crewmember for the flying of an airplane, as clearly stated in 10 C.F.R. §  61.23(d), but rather whether the certificate was valid for purposes of qualifying for training in a commercial pilot certificate program.  As the Board has already noted, for that purpose, the medical certificate, as a second-class certificate, expired "at the end of the last day of the twelfth month following the date of examination shown on the certificate," or on April 30, 2013.  14 C.F.R. §  61.23.

Although the Board is sympathetic to the potential for confusion that may have led the Veteran to believe that he had a qualifying medical certificate, the Veteran's failure to meet eligibility requirements under the regulations governing VA payments for flight training are still determinative in this case.  Because the Veteran did not hold a second-class medical certificate on the first day of his flight training program beginning in May 2013, he does not meet the threshold eligibility requirements and is not eligible to receive the requested educational assistance for his commercial flight training courses for the months of May, June, and July of 2013.  38 U.S.C.A. § 3034(d); 38 C.F.R. § 21.4235.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to REAP education benefits for a program of education that included flight training beginning in May 2013 is denied.




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


